OPINION — AG — (1) THE PROVISIONS OF 26 O.S. 1977 Supp., 15-11 [26-15-11] AND 26 O.S. 1977 Supp., 16-122 [26-16-22] HAVE NO APPLICATION TO THE INDIVIDUAL ACTS OR CONDUCT OF A CANDIDATE. THE SUBJECT PROVISIONS APPLY ONLY TO THE ENUMERATED ACTS OF PERSONS OR ORGANIZATIONS OTHER THAN THE INDIVIDUAL CANDIDATE. (2) 26 O.S. 1977 Supp., 15-11 [26-15-11] AND 26 O.S. 1977 Supp., 16-122 [26-16-122] APPLY ONLY TO CAMPAIGN LITERATURE, I.E., WRITTEN OR PRINTED MATERIAL. THESE SECTIONS HAVE NO APPLICATION TO NON WRITTEN OR NON PRINTED CAMPAIGN ADVERTISEMENTS SUCH AS THOSE AS MAY BE BROADCAST, TRANSMITTED OR COMMUNICATED BY MEANS OF RADIO OR TELEVISION. (3) 26 O.S. 1977 Supp., 15-111 [26-15-111] AND 26 O.S. 1977 Supp., 122 [26-122], ONLY CAMPAIGN MATERIAL OR LITERATURE WHICH IS (A) DESIGNED TO INJURE, ATTACK OR AFFIRMATIVELY OPPOSE THE NOMINATION OR ELECTION OF A CANDIDATE (B) INTENDED TO INFLUENCE THE VOTERS ON ANY CONSTITUTIONAL OR STATUTORY AMENDMENT. (C) INTENDED TO INFLUENCE ANY ISSUE IN A STATE, COUNTY, CITY OR SCHOOL DISTRICT ELECTION (D) INTENDED TO INFLUENCE THE VOTE OF ANY MEMBER OF THE LEGISLATURE IS REQUIRED TO CONTAIN THE IDENTITY, STATED THEREIN IN A CONSPICUOUS PLACE, OF THE PERSON OR ORGANIZATION PURCHASING OR PLACING THE ORDER FOR SUCH ADVERTISEMENT OR PRINTING, OR CAUSING SUCH ADVERTISING OR PRINTING TO BE DISSEMINATED. CAMPAIGN LITERATURE OF A TYPE NOT ENCOMPASSED WITHIN THE CLASSIFICATIONS ABOVE NOTED ARE NOT REQUIRED TO CONSPICUOUSLY DISCLOSED THE NAME OF THE PERSON OR ORGANIZATION DISTRIBUTING OR PRINTING SUCH MATERIAL. CITE: 70 O.S. 1977 Supp., 23-102 [70-23-102], 12 O.S. 1977 Supp., 1447.4 [12-1447.4] (R. THOMAS LAY)  SEE: 819 F.2d 943 (1987) — STATUTE WAS HELD TO BE UNCONSTITUTIONALLY OVERBROAD (WITHDRAWN)